

116 HJ 57 IH: Proposing an amendment to the Constitution of the United States relating to the authority of Congress and the States to regulate contributions and expenditures in political campaigns and to enact public financing systems for such campaigns.
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 57IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Schiff (for himself, Ms. Norton, Mr. Carbajal, Ms. McCollum, Mr. Blumenauer, Mr. Welch, Ms. Schakowsky, Mr. Cohen, and Mr. Serrano) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relating to the authority of
			 Congress and the States to regulate contributions and expenditures in
			 political campaigns and to enact public financing systems for such
			 campaigns.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 Nothing in this Constitution shall be construed to forbid Congress or the States from imposing reasonable content-neutral limitations on private campaign contributions or independent election expenditures, or from enacting systems of public campaign financing, including those designed to restrict the influence of private wealth by offsetting campaign spending or independent expenditures with increased public funding.
					.
		